AFTER FINAL AMENDMENT
1. 	The September 29, 2021 after final amendment is OK to enter.

					TITLE
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner has changed the title to: EPG menu with a projected 3D image.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance is because the claims contain the limitations of a 3D program menu guide image with an embedded 2D image such that the 3D image projects outward from a planar front face of the 2D image to an apparent depth towards a user. 

The prior art of record of the modified Nishimura + Herz teaches projecting 3D program menu images, however, the modified Nishimura + Herz does not teach the 3D program menu image contains an embedded 2D image such that the 3D image projects outward from a planar front face of the 2D image to an apparent depth towards a user. No rationale exists to modify the modified Nishimura + Herz.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

INQUIRY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler, can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
EVS
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145